ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1-24 are allowable because prior art of record fails to disclose or teach or suggest a refrigeration appliance (claims 1 and 18) or method for controlling a defrost cycle (claim 10), with plurality of defrost heaters (at least two heaters in claims 10, and 18 and three heaters in claim 1) for fresh food compartment evaporator, freezer compartment evaporator and for ice maker evaporator, plurality of fans with at least one fan for each evaporator, a bypass valve (claim 1) to supply refrigerant to the three evaporators or bypass the evaporators (claim 1), a timer for counting (claims 10 and 18) and a controller configured to initiate a defrost process by turning compressor off, by turning the fresh food and freezer evaporator fans on, and while the freezer defrost heater is off, and end the defrost process after turning off the freezer evaporator fan after a first time limit, turning on the freezer defrost heater until a first maximum temperature or a second time limit, turning on the ice maker defrost heater until a second maximum temperature or the second time limit, turning off both the freezer and ice maker defrost heaters after reaching the respective first and second maximum temperature or the second time limit; and the controller configured to determine the defrost interval between two consecutive defrost cycles based on the running times of both the freezer and ice maker defrost heaters through an inverse relationship (see claim 1; page 23, lines 18-19; formula, page 23; specification) or the controller configured to minimize the defrost interval by calculating the defrost interval based on defrost length, which is obtained by comparing the heater activation periods of first defrost heater with the second defrost heater and finding the maximum of the two heater activation periods (see claims 10 and 18; fig. 10; page 23; specification).

Kang (US 2007/0033956 A1): teaches a refrigeration appliance (10), comprising: a fresh food compartment (40) for storing food items at a first target temperature above zero degrees Celsius; a freezer compartment (50) for storing food items at a second target temperature below zero degrees Celsius; a refrigeration circuit having a compressor (11), a fresh food evaporator (41) associated with the fresh food compartment (see fig. 1), a freezer evaporator (51) associated with the freezer compartment (see fig. 1), and a fresh food evaporator fan (43), a freezer evaporator fan (53), each located at the fresh food evaporator and the freezer evaporator (see fig. 1), respectively; a freezer defrost heater (55) associated with the freezer evaporator and a fresh food defrost heater (45) associated with the fresh food evaporator (see fig. 1); and a controller (30) operatively connected to the refrigeration circuit (see fig. 2) and programmed to control: running the fresh food evaporator fan (see fig. 2); starting a defrost procedure (see figs. 3-6) including turning off the compressor (S41, fig. 6), turning on and off heaters based on temperature comparisons (S23, S25, fig. 4; S33, S36, fig. 5; and S43, fig. 6) and based on operation time comparisons (S45, fig. 6) during defrost cycle; however, Kang does not explicitly teach controlling ice maker defrost heater on and off operations based on temperatures or time limits and also does not teach determining/setting the defrost interval based on an inverse relationship with both of the freezer defrost heater and ice maker heater running times (claim 1) or determining/setting the minimum defrost interval based on defrost length, which is longer of heater activation period of time between the first and the second heater (claims 10 and 18).
Also, Choo (US 2009/0090114 A1): teaches a refrigeration defrost control appliance (heater 38), where after turning on the defrost heater during a defrost operation, the defrost operation is ended after counting the defrosting time and determining if the compartment temperature has reached the maximum temperature or the defrosting time is equal to the defrosting time limit (see paragraph 45); however, Choo also does not explicitly teach controlling ice maker defrost heater on and off operations based on temperatures or time limits and also does not teach determining/setting the defrost interval based on an inverse relationship with both of the freezer defrost heater and ice maker heater running times (claim 1) or determining/setting the minimum defrost interval based on defrost length, which is longer of heater activation period of time between the first and the second heater (claims 10 and 18).
In addition, Jenski (US 4,750,332 A): teaches a refrigeration defrost control system (see figs. 1-3 and abstract), where the microprocessor determines the defrost interval time from a fixed selection of values based on the defrost period being more or less than the maximum or minimum values (see col. 2, lines 59-68; and figs. 1-2); however, Jenski also does not explicitly teach controlling ice maker defrost heater on and off operations based on temperatures or time limits and also does not teach determining/setting the defrost interval based on an inverse relationship with both of the freezer defrost heater and ice maker heater running times (claim 1) or determining/setting the minimum defrost interval based on defrost length, which is longer of heater activation period of time between the first and the second heater (claims 10 and 18).
In addition, Denvir (US 2004/0244389 A1): teaches a refrigeration defrost control system (see figs. 1-2 and abstract), where the refrigeration control determines the defrost interval time based on an inverse relationship with the actual defrost heater ON time (see paragraphs 37-41); however, Denvir also does not explicitly teach controlling ice maker defrost heater on and off operations based on temperatures or time limits and also does not teach determining/setting the defrost interval based on an inverse relationship with both of the freezer defrost heater and ice maker heater running times (claim 1) or determining/setting the minimum defrost interval based on defrost length, which is longer of heater activation period of time between the first and the second heater (claims 10 and 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /NELSON J NIEVES/Primary Examiner, Art Unit 3763